Citation Nr: 1714859	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-39 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1970 to June 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in December 2013, August 2014, and August 2016 so that additional development could be undertaken.  This was accomplished and the case has been returned to the Board for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD has been primarily manifested by symptoms which include avoidance behavior, a persistent negative emotional state, markedly diminished interest in or participation in significant activities, feelings of detachment from others, irritability, recklessness, self-destructiveness, hypervigilance, an exaggerated startle response, problems with concentration, sleep disturbances, a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful situations, including work or a work-like setting, and persistent delusions or hallucinations; which are productive of total impairment.  

2.  Throughout the appeal, service connection has been in effect for PTSD, rated 100 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss rated zero percent disabling.  

3.  The Veteran reported that he had three years of high school education and work experience as a welder, machinist and warehouseman. 

4.  The service-connected tinnitus and hearing loss, standing alone, are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 100 percent for PTSD have been met for the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4130, Diagnostic Code (Code) 9411 (2016).  

2.  The appeal as to entitlement to TDIU is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in February 2009, November 2009, February 2010, and January 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in October 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

PTSD

Service connection for PTSD was granted by the RO in a September 1994 rating decision.  A 30  percent disability rating was initially awarded under the provisions of Code 9411.  The rating was decreased to noncompensable in October 1996, after the Veteran failed to report for a VA compensation examination, but restored to 30 percent in an April 2001 rating decision.  The Veteran claimed an increased rating in September 2009.  After the denial of a rating in excess of 30 percent by the RO, the Veteran appealed to the Board.  After remand by the Board, the RO increased the Veteran's PTSD rating to 70 percent, effective the date of claim for increase in September 2009.  A January 2017 rating decision granted a temporary total hospitalization rating for PTSD, from November 16, 2016, to February 28, 2017.  Effective March 1, 2017, the prior 70 percent rating was continued.

The Veteran and his representative contend that the Veteran should be awarded a 100 percent evaluation for his PTSD.  It is pointed out that the VA examiners have stated that the Veteran is unable to work as a result of his PTSD and that, while the Veteran has also been diagnosed with substance abuse disorders, this could be found to be secondary to his PTSD.  

An examination was conducted by VA in October 2009.  At that time, it was noted that the Veteran was currently serving a 13 year prison sentence.  He reported that he continued to be socially isolated from others and that he tended to keep to himself.  He had no history of suicidal attempts, but did report a history of violence and assaultiveness.  He reported continued intrusive thoughts and nightmares about combat experiences.  These included nightmares of a friend who had been killed during a rocket attack.  These often occurred during the summer season when his friend was killed.  He reported that he continued to have alcohol and cocaine abuse between incarcerations.  On examination, the Veteran was tense, cooperative, suspicious, and guarded.  He had a flat affect.  His mood was dysphoric.  He was oriented, with unremarkable thought process and content.  In addition to nightmares, he reported middle-of-the-night wakening, night sweats, and restless sleep.  He reported having auditory and visual hallucinations.  He stated that he had received seven administrative "write-ups" for unruly behavior while in the corrections facility.  There was no obsessive compulsive ritualistic behavior, but the Veteran did state that he had fleeting homicidal thoughts and suicidal ideation without plans.  Impulse control was fair.  Memory was intact.  He had recurrent and intrusive distressing recollections of events and images from service, avoidance behavior and diminished interest in participation in activities.  He had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  The PTSD symptoms were described as severe.  Regarding employment, the Veteran reported that he had tried to work between incarcerations, but had not been able to find work due to difficulty getting along with co-workers and supervisors, memory problems, concentration problems, increased irritability, anger outbursts, flashbacks, auditory and visual hallucinations, intrusive thoughts, and avoidance behavior.  The diagnoses were PTSD; and alcohol, cocaine, and opioid dependence, in sustained full remission in a controlled environment.  The examiner stated that the substance abuse disorders were considered secondary to the Veteran's PTSD.  

In a May 2013 report of a private psychiatric evaluation, it was reported that the Veteran had been released from prison in March 2013.  He had been in psychiatric treatment for the past four year while in prison.  He was on a combination of medications for his PTSD.  He had uncontrolled outburst and anger and was uneasy being  in a crowd.  He could not even go into a store.  He had problems talking to people.  He described nightmares of his experiences while in Vietnam.  He felt edgy and jumpy with flashbacks, of his experience.  For the past four years he reported having had auditory hallucinations.  Sometime they tell him what to do and, for the most part, he talked to them.  He had periods of depression.  He had difficulty sleeping at night.  He had no appetite and no energy.  He had feelings of hopelessness and helplessness with on and off thoughts of suicide and he admitted to suicide attempts in the past.  He noted periods of hyperactivity, over talkativeness, flight of ideas, racing thoughts, decreased need of sleep, irritability, short temper, and impulsivity.  This lasted for up to five days a few times per month.  On mental status evaluation, the Veteran was casually dressed with good hygiene and grooming.  He was friendly and cooperative during the session.  He appeared sluggish.  Psychomotor slowing was noted, but speech was coherent and goal directed.  Mood was depressed.  Affect was flat.  He denied suicidal or homicidal ideations.  He denied auditory hallucination at this time.  There was no delusional thinking elicited.  He denied suicidal and homicidal ideations.  He was fully oriented to time, place and person.  Immediate recall was good, but short term memory was poor.  Concentration was poor.  Abstract thinking was concrete.  Insight and judgment were good.  The diagnoses were bipolar disorder and PTSD.  The Veteran's GAF score was 55.  

An examination was conducted by VA in January 2014.  At that time, the diagnoses were PTSD, alcohol dependence and opioid dependence.  The examiner stated that it was not possible to differentiate the portion of symptoms attributed to each diagnosis, including between his anxiety and substance related disorders.  The examiner stated that there was occupational and social impairment with reduced reliability and productivity.  The examiner noted that psychometric screening and testing was strongly indicative of impression management.  As such, the self-report of the Veteran should be viewed cautiously in the absence of corroborating information.  The examiner noted that the Veteran took psychiatric mediations and attended therapy sessions approximately every three weeks.  On examination, the Veteran endorsed all of the criteria for a diagnosis of PTSD.  He described symptoms of a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining relationships, and difficulty adapting to stressful circumstances, including in a worklike setting.  The Veteran was casually dressed and appropriately groomed.  He presented as relatively dysthymic.  Rapport was difficult to establish.  He claimed daily intrusive thoughts, flashbacks, hallucinations, nightmares, feelings of severe depression, emotional numbing, and marked memory complaints.  He acknowledged significant irritability, and poorly developed interpersonal relationships.  He also voiced concerns regarding memory functioning, and while he reported daily and severe symptoms of PTSD, he presented symptoms that were inconsistent with a typical presentation of PTSD.  As such, there was some question of the validity of the screening and testing.  As such, the examiner recommended that a review of the Veteran's treatment records could provide a more valid assessment of impairment.  It was noted that since 2009, treatment records suggested complaints of anxiety, recurrent nightmares, flashbacks, and irritability.   The examiner opined that the Veteran was experiencing overall symptoms of moderate severity.  It was again noted that the estimate of impairment was adversely impacted by impression management and, as such, reflected the reduced confidence of the examiner in what was most likely data of significantly reduced reliability and validity.  At this time, his response style precluded differentiating impairment between disorders without resorting to speculation.  

VA outpatient treatment records include a March 2014 treatment report that noted that the Veteran had been clean from heroin for two and half months and had been working with addiction specialists.  He had been recently rated at 70 percent disabling for his PTSD, for significant occupational and social impairment, which the examiner concurred with.  The examiner opined that the Veteran was, at this time, unemployable.  

VA treatment records show that the Veteran was hospitalized at a VA facility in May 2015 for suicidal ideation.  He stated that he wished to run his truck into a tree.  He reported recent alcohol and drug use and of hearing voices.  He was released from the hospital after several days, but was readmitted the following week when it was found that he had additional suicidal ideation and that his suicide risk was high.  The Veteran remained hospitalized for a day, then left against medical advice.  He was subsequently treated in the emergency room after being found on the bathroom floor after having had a relapse of his drug use.  He was readmitted to the hospital for several more days for detoxification.  

An examination was conducted by VA in August 2015.  At that time, the diagnoses were PTSD, persistent depressive disorder, opioid use disorder, and alcohol use disorder.  The examiner stated that it was not possible to differentiate the symptoms that were attributable to each diagnosis.  It was noted that the substantive abuse disorders had been in remission for less than three months.  It was opined that the Veteran had occupational and social impairment with reduced reliability.  The Veteran complained of being depressed most of the day and endorsed difficulty sleeping, difficulty concentrating, anhedonia and low energy.  He denied excessive guilt, feelings of worthlessness, psychomotor agitation or retardation, recurrent thoughts of death, suicidal ideation and homicidal ideation.  He reported hearing voices of soldiers whom he knew, telling him to join them.  He denied hearing command hallucinations, but sometimes experienced a traumatic flashback when he heard voices.  Regarding specific PTSD diagnostic criteria, he reported distressing, recurrent dreams, and distress at exposure to things that reminded him of traumatic events.  He practiced avoidance behavior and had a persistent negative emotional state, markedly diminished interest in or participation in significant activities, and feelings of detachment from others.  He was irritable, reckless or self-destructive, hypervigilant, had an exaggerated startle response, problems with concentration and sleep disturbances.  Symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful situations, including work or a work-like setting, and persistent delusions or hallucinations.  

Additional symptoms were reported as re-experiencing, avoidance, negative alterations in cognition and mood, hyperarousal, difficulty concentrating, anhedonia, low energy, and a reduced appetite.  The examiner opined that the Veteran appeared unable to work from a mental health point of view, but was unable to state conclusively that this was due solely to the currently diagnosed PTSD.  The inability to secure and maintain gainful employment appeared at least equally related, if not more, to opioid use disorder and alcohol use disorder than to PTSD.  The medical records indicated that he was psychiatrically hospitalized twice in May of 2015 and on the second admission, he complained that he had not received treatment for his alcohol use disorder, despite the mental health notes indicating that he had indeed received treatment for alcohol use disorder at his previous admission.  A repeated state of intoxication would certainly impair his ability to secure and maintain substantially gainful employment.  In addition, drug use had also repeatedly exposed him to drug related charges that have led to his repeated incarceration.  Given his chronic heroin and alcohol use, it was impossible to comment solely on the effects of his PTSD symptoms on his ability to remain employed.  He would need to remain sober from heroin and alcohol for an extended period and then be reevaluated for PTSD before an accurate assessment could be made concerning the sole effects of PTSD symptoms in securing and maintaining employment.  
  
An examination was conducted by VA in October 2016.  At that time, the diagnoses were PTSD; alcohol use disorder, in full remission; and opioid use disorder, in full remission.  It was noted that he had been sober since his most recent VA detoxification in June 2016.  The examiner opined that the Veteran would be able to perform simple and repetitive work tasks and was capable of understanding and completing simple and complex commands provided he remained sober and his superiors were aware of his mental health condition.  His PTSD symptoms included nightmares, flashbacks, social avoidance, avoiding watching information about combat, hypervigilance, and quickness to take offense at perceived slights.  His occupational and social impairment was described as mild or transient.  Symptoms included depression, anxiety, and suspiciousness.  He had chronic sleep impairment and a flattened affect.  Disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work and work-like settings were also noted.  

The Veteran was again hospitalized at a VA facility in November 2016 for his service-connected PTSD.  His anticipated release date was in February 2017.  

PTSD is evaluated under Code 9411 using the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, which provides the following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

The record shows that the Veteran's PTSD has caused significant impairment since his claim for increase connection in September 2009.  On examination in October 2009, the manifestations of his disability included intrusive thoughts and nightmares, a flat affect, dysphoric mood, middle-of-the-night wakening, night sweats, restless sleep, auditory and visual hallucinations, and fleeting homicidal thoughts and suicidal ideation.  The examiner noted that between incarcerations, he had not been able to find work due to difficulty getting along with co-workers and supervisors, memory problems, concentration problems, increased irritability, anger outbursts, flashbacks, auditory and visual hallucinations, intrusive thoughts, and avoidance behavior.  The diagnoses were PTSD; and alcohol, cocaine, and opioid dependence, that were in sustained full remission in a controlled environment.  Significantly, the examiner stated that the substance abuse disorders were considered secondary to the Veteran's PTSD.  While the January 2014 VA examiner found that the Veteran's evaluation was not valid, it was indicated that outpatient treatment records would be better to evaluate the Veteran's disorder.  A VA record in March 2014 specifically stated that the Veteran's PTSD caused significant occupational and social impairment and that the Veteran was unemployable at that time.  

The record shows that the Veteran was then hospitalized in May 2015 for suicidal ideation and a regression of his drug and alcohol use, which, as previously stated, cannot be differentiated for symptoms of his PTSD and has been opined as being secondary thereto.  In August 2015, the Veteran's symptoms included avoidance behavior, a persistent negative emotional state, markedly diminished interest in or participation in significant activities, feelings of detachment from others, irritability, recklessness, self-destructiveness, hypervigilance, an exaggerated startle response, problems with concentration, sleep disturbances, a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful situations, including work or a work-like setting, and persistent delusions or hallucinations.  Additional symptoms were reported as re-experiencing, avoidance, negative alterations in cognition and mood, hyperarousal, difficulty concentrating, anhedonia, low energy, and a reduced appetite.  The examiner opined that the Veteran appeared unable to work from a mental health point of view, and while not able to state conclusively that this was due solely to the currently diagnosed PTSD, the examiner was not able to differentiate between disability associated with PTSD and that associated with the substance abuse disorders.  When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In the last evaluation in the record, the examiner opined that the Veteran would be able to perform simple and repetitive work tasks and was capable of understanding and completing simple and complex commands provided he remained sober and his superiors were aware of his mental health condition.  As pointed out by the Veteran's representative, the examiner also noted that the Veteran's disturbances of motivation and mood caused difficulty in establishing and maintainting effective work and social relationships, and difficulty in adapting to stressful circumstances, including work and work-like settings.  Thus, while the examiner found that the Veteran would essentially be able to handle certain types of employment, he would have problems adapting to a work-like setting.  Following this evaluation, the Veteran was hospitalized for an extended period of time for treatment of his PTSD.  

As detailed above, throughout the period of this appeal, the Veteran's PTSD has been manifested by significant symptoms that have, in some examiner's opinions, rendered him unable to maintain employment.  Throughout the appeal he has had hallucinations and delusions, with suicidal ideation that was of such significance that he needed hospitalization.  With the resolution of reasonable doubt, the Board finds that the Veteran's PTSD is productive of total industrial and social impairment.  As such, a 100 percent schedular rating is warranted during the entire appeal period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The matter of TDIU has been reasonably raised from the record by the increase of the rating for the Veteran's PTSD to 70 percent.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  In an application for TDIU, the Veteran indicated that he had three years of high school education and work experience as a welder, machinist, and warehouseman.  He asserted that all of his service-connected disabilities prevented him from securing or following any substantially gainful occupation.

Service connection is currently in effect for PTSD, rated 100 percent disabling: tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  

The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In the current case, the Veteran has generally asserted that all of his service-connected disabilities render him unemployable.  There are, however, no more specific assertions relative to the role his tinnitus and bilateral hearing loss play in unemployability.  The evidence does not indicate that the service-connected bilateral hearing loss and tinnitus have prevented the Veteran from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2016).  Rating examination reports and outpatient treatment records have not reported hearing loss or tinnitus has had any effect in the Veteran's ability to interact with the provider.  Without more, there is no basis upon which the Board may conclude that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his tinnitus and bilateral hearing loss.  Accordingly, there is no question or controversy for consideration by the Board with regard to TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011). 

Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for this issue, and it is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2016).


ORDER

An increased rating to 100 percent for PTSD is granted, subject to the controlling regulations governing the payment of monetary benefits.  

The issue of entitlement to a TDIU is moot, and the appeal of that issue is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


